Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election/Restriction
The response filed on 5/19/21 to the restriction requirement of 3/19/21 has been received.  Applicant has elected Group I and the species of methods of determining whether a cancer patient has a favorable or non-favorable response to the anti-PD-1 antibody pembrolizumab comprising determining levels of BMP4 and AREG in a sample from the patient after treating the patient with the anti-PD-1 antibody pembrolizumab.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
The elected species is free of the prior art. The following species has been rejoined: methods of determining whether a cancer patient has a favorable or non-favorable response to the anti-PD-1 antibody Nivolumab comprising determining levels of IL-6 protein and IL-8 protein in a sample from the patient after treating the patient with the anti-PD-1 antibody Nivolumab.
Claims 1-42 are pending.
Claims 14-20, 25-28, and 41 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-13, 21-24, 29-40, and 42 are currently under consideration.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 23, 24, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 5, 32, and 33 are rejected because claims 4 and 32 each recite “…for the next session assay according to step (i).”  There is insufficient antecedent basis for “the next session assay according to step (i)” in the claims.

Claim 23 recites “…wherein the factors upregulated in response to anti-PD-1 treatment are....”  There is insufficient antecedent basis “the factors upregulated in response to anti-PD-1 treatment” in the claim.

Claim 24 recites “…wherein the factors upregulated in response to anti-PD-L1 treatment are....”  There is insufficient antecedent basis “the factors upregulated in response to anti-PD-L1 treatment” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 21-24, and 29-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rotz et al (Pediatr Blood Cancer, 2017, 64: e26642, 5 pages) in view of Lee et al (Blood, 2014, 124(2): 188-195).
Rotz et al teaches cytokine release syndrome (CRS) is a side-effect of immunotherapies and that CRS is therapeutically treated by administering Tocilizumab (see “Introduction” and “Discussion”, in particular). Rotz et al further teaches a patient with cancer being therapeutically treated with the immune checkpoint inhibitor (ICI) Nivolumab that was administered Tocilizumab after developing CRS in response to the ICI treatment (Abstract, in particular). Rotz et al further teaches the patient’s CRS resulted in elevated levels of CRS cytokine biomarkers, including IL-6 protein and IL-8 protein (Figure 1, in particular). 
Rotz et al does not explicitly state the elevated levels of IL-6 protein and IL-8 protein are measured in blood plasma, whole blood, blood serum, or PBMCs or specifically teach calculating a fold-change in IL-6 protein and IL-8 protein biomarkers in blood samples before and after ICI treatment.  However, these deficiencies are made up in the teachings of Lee et al.
Lee et al teaches blood plasma as a sample to detect CRS cytokine biomarkers, including IL-6 protein (right column on page 188, in particular). Lee et al further teaches detecting CRS by 
One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method comprising the method of Rotz et al of identifying and therapeutically treating a patient that develops CRS in response to ICI treatment by detecting biomarkers indicative of CRS (IL-6 protein and IL-8 protein) in response to the ICI treatment and administering a therapeutic known to treat CRS (tocilizumab) when CRS is detected. One would be motivated to perform the combined method wherein fold-increases of CRS biomarkers in plasma samples of the patient are detected before and after ICI treatment because Lee et al teaches CRS biomarkers are elevated in plasma samples and Lee et al teaches detecting CRS by measuring fold-increases in CRS cytokine biomarkers, as opposed to measuring absolute levels of the biomarkers (as done by Rotz et al), has the advantage of being able to detect CRS in a patient who has normally high baseline levels of the biomarkers. 
The combined method comprises therapeutically detecting and treating CRS in a cancer patient being treated with an ICI (including the ICI of Rotz et al) by selecting IL-6 protein and IL-8 protein as CRS biomarkers to detect, detecting baseline levels of the IL-6 protein and IL-8 protein CRS biomarkers in a blood plasma sample obtained from the patient before any treatment with the ICI, administering the ICI, detecting levels of the CRS biomarkers in a blood plasma sample obtained from the patient after treatment with the ICI, calculating a fold-change 
nd Tocilizumab therapeutically treats CRS. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 21-24, and 29-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-34 of copending Application No. 16/293138 in view of Rotz et al (Pediatr Blood Cancer, 2017, 64: e26642, 5 pages). The copending claims differ from the instant claims in that the copending claims do not recite detecting a circulating marker in addition to IL-6. However, one would be motivated to with an expectation of success to perform a combined method of therapeutically detecting and treating CRS in a cancer patient being treated with an ICI comprising performing the copending method wherein fold-increases of CRS biomarker IL-8 protein is detected alongside the CRS biomarker .
This is a provisional nonstatutory double patenting rejection.

Claims 1-13, 21-24, 29-40, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 7-38 of copending Application No. 16/712816 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13, 21-24, 29-40, and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 33-46 of copending Application No. 16/218177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims, as defined by the copending specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642